DETAILED ACTION
1.	This communication is in response to the application 16/184,622 filed on 11/8/2018. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.


Reasons for allowance
2.	The prior art does not teach or fairly suggest in response to receiving, at the first software widget, a first indication to apply a filter removing at least some of the first portion of data associated with the first data presentation, modifying, by the analytics engine, a runtime definition of the data story instead of the snapshot of the definition of the data story, the runtime definition of the data story being modified to reflect the application of the filter; and in response to receiving, at the first software widget, a second indication to reset the filter, restoring, by the analytics engine, the data story to a state prior to the application of the filter by at least replacing the runtime definition of the data story with the snapshot of the definition of the data story.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 10, 2021